THE THIRTEENTH COURT OF APPEALS

                                     13-14-00142-CV


                  Rolando R. Martinez, Lorri Martinez, and All Occupants
                                             v.
                                 Wells Fargo Bank, NA


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                          Trial Cause No. 2014-CCV-60112-5


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED FOR WANT OF PROSECUTION.

The Court orders the appeal DISMISSED FOR WANT OF PROSECUTION in

accordance with its opinion. No costs are assessed as appellants filed an affidavit of

inability to pay costs.

       We further order this decision certified below for observance.



September 11, 2014